       Case 4:19-cv-00645-DPM Document 16 Filed 06/23/20 Page 1 of 2


             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION

TIMOTHY RAY BURTON                                            PLAINTIFF

v.                         No. 4:19-cv-645-DPM

ARKANSAS DEPARTMENT OF
CORRECTION, Grimes Unit Infirmary;
DOES, Nurses, "Mrs. Erin" and "Mrs.
Stephanie," Saline County Detention
Center; and SALINE COUNTY
DETENTION CENTER                                          DEFENDANTS

                                  ORDER
       Burton hasn't responded to the 4 June 2020 recommendation.
Instead, his mail is being returned undelivered again. Doc. 15. The
Court adopts Magistrate Judge Ray's unopposed recommendation.
Doc. 14; FED. R. CIV. P. 72(b) (1983 addition to advisory committee
notes). Burton's complaint will be dismissed without prejudice for
failure to comply with the Court's Orders, failure to serve, and failure
to state a claim. LOCAL RULE 5.5(c)(2); FED. R. CIV. P. 4(m); 28 U.S.C.
§   1915A.      An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).
 Case 4:19-cv-00645-DPM Document 16 Filed 06/23/20 Page 2 of 2



So Ordered.

                                                  V'
                            D.P. Marshall Jr.
                            United States District Judge




                              -2-
